DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, 7, 11-12, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phadke (US 20110074533 A1).
Regarding Claim 1:

    PNG
    media_image1.png
    538
    732
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 9
Phadke teaches a transformer comprising: 
(not expressly labeled; See Drawing: 1) that includes a first base (See Drawing: 1), a first protrusion member (See Drawing: 1) that protrudes from the first base, and a  first external wall (See Drawing: 1) that is spaced apart from the first 
protrusion member (construed from Drawing: 1) and that surrounds the first protrusion 
member; 
a first winding (Np1-1, see Fig. 9; para 0050) in the first core;  
a second core (See Drawing: 1)  that includes a second base, a second 
protrusion member that protrudes from the second base, and a 
second external wall that is spaced apart from the second 
protrusion member and that surrounds the second protrusion 
member (construed from Drawing: 1);  
a second winding (Np2-2, see Fig. 9; para 0050) in the second core; and 
a barrier rib (SP, Fig. 9; para 0041) configured to separate the first winding and 
the second winding from each other.

Regarding Claims 2 and 12:
As applied to claim 1 and 11, Phadke teaches wherein the barrier rib (SP)
includes an opening (see Drawing: 1) at a position corresponding to the first 
protrusion member of the first core and the second protrusion 
member of the second core. 

Regarding Claims 5 and 15:
As applied to claim 1 and 11, Phadke teaches the first core includes a first opening (see Drawing: 1) for the first winding, and wherein the second core includes a second opening (see Drawing: 1) for the second winding.

Regarding Claims 7 and 17:
As applied to claim 5 and 15, Phadke teaches wherein the first 
opening is located (see Drawing: 1) in the base of the first core, and 
wherein the second opening is located in the second base of the second core.

Regarding Claim 11:
Phadke teaches a power conversion apparatus that includes a 
Transformer (see para 0050), the transformer comprising:
a first core (See Drawing: 1) that includes a first base (See Drawing: 1), a first protrusion member (See Drawing: 1) that protrudes from the first base, and a 
first external wall (See Drawing: 1) that is spaced apart from the first 
protrusion member (construed from Drawing: 1) and that surrounds the first protrusion 
member; 
a first winding (Np1-1, see Fig. 9; para 0050) in the first core;  
a second core (See Drawing: 1)  that includes a second base, a second 
protrusion member that protrudes from the second base, and a second external wall that is spaced apart from the second protrusion member and that surrounds the second protrusion member;  
a second winding (Np2-2, see Fig. 9; para 0050) in the second core; and 
a barrier rib (SP, Fig. 9; para 0041) configured to separate the first winding and 
the second winding from each other.

Regarding Claim 20:
Phadke teaches a photovoltaic device that includes a power conversion apparatus that comprises a transformer (see para 0050), wherein the transformer includes:  
a first core (See Drawing: 1) that includes a first base (See Drawing: 1), a first protrusion member (See Drawing: 1) that protrudes from the first base, and a 
first external wall (See Drawing: 1) that is spaced apart from the first 
protrusion member (construed from Drawing: 1) and that surrounds the first protrusion 
member; 
a first winding (Np1-1, see Fig. 9; para 0050) in the first core;  
a second core (See Drawing: 1) that includes a second base, a second 
protrusion member that protrudes from the second base, and a second external wall that is spaced apart from the second protrusion member and that surrounds the second protrusion member;  
a second winding (Np2-2, see Fig. 9; para 0050) in the second core; and 
SP, Fig. 9; para 0041) configured to separate the first winding and 
the second winding from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-10 and 14 are rejected under AIA  35 U.S.C. 103 as obvious over by Phadke.
Regarding Claims 4 and 14:
As applied to claim 1 and 11, although, Phadke does not explicitly state that the first core and the second core have a same height, and wherein the first winding and the second winding have a same length, this appears to be the case since it is not taught that the first core and the second core have a different height, and wherein the first winding and the second winding have a different length.
	Alternatively, it would have been obvious that the first core and the second core have a same height, and wherein the first winding and the second winding have a same length to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claims 8:
As applied to claim 1, Phadke disclose the claim invention except a height of the first core is greater than a height of the second core, and wherein the first winding of the first core is longer than the second winding of the second core. It would have been an obvious matter of design choice to have a height of the first core is greater than a height of the second core, and the first winding of the first core is longer than the second winding of the second core, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being 
	Furthermore, Sado (US 20170092410 A1) disclose in para [0088] that the height of the shaft part or the side wall portion of a first core member 40B may be larger than that of a second core member 20E (see Fig. 8E).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a height of the first core is greater than a height of the second core, and wherein the first winding of the first core is longer than the second winding of the second core so that easily install the air-core coil 50 in the second core member 20E (see para 0088)
	
Regarding Claims 9:
As applied to claim 1, Phadke teaches the first base, the first protrusion member, and the first external wall are formed by a same material as explained in claim 4 analysis above.

Regarding Claims 10:
As applied to claim 1, Phadke teaches the second base, the second protrusion member, and the second external wall are formed by a same material as explained in claim 4 analysis above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke in view of Naruse et al. (US 20180082782 A1).
Regarding Claims 3 and 13:
As applied to claim 1 and 11, Phadke does not teach the barrier rib comprises a magnetic material, as claimed.
	However, Naruse discloses that a magnetic material wall 16 that separates between the first filter coil 13 and the second filter coil 14 (see para 0029 and Fig. 1).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Naruse’s barrier made of Phadke’s barrier, since this modification will provide at least to the reduces interference between the first and second filter coils (see  para 0030).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke in view of Roberts (US 4613841 A).
Regarding Claims 6 and 16:
As applied to claim 5 and 15, Phadke teaches the first opening is located in the base of the first core except wherein the second opening is located in the second external wall 
of the second core. 
	However, Roberts teaches the second opening (121, Fig. 7A-7B; Col. 6, lines 20-25) is located in the second external wall (100 in Fig. 7B) of the second core (upper part 100 in Fig. 7A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second opening is located in the second external wall of the second core so that electrical connection can be made easily (see Col. 6, lines 23-27).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke in view of Rodriguez (US 20160285387 A1).
Regarding Claims 18:
As applied to claim 11, Phadke does not teach a convertor configured to convert a first DC power at an input side of the convertor to a second DC power at an output side of the converter, the convertor includes: a full bridge inverter connected to an input side of the transformer; and a switching unit connected to an output side of the transformer, wherein the transformer is coupled to the full bridge inverter and the half bridge switching unit, as claimed.
	However, Rodriguez teaches that a convertor configured to convert a first DC power at an input side of the convertor to a second DC power at an output side of the converter, the convertor includes: a full bridge inverter (402, Fig. 4; para 0060) connected to an input side (104, Fig. 4) of the transformer (302, Fig. 4; para 0060); and a switching unit (1312-1314, Fig. 13; para 0094) connected to an output side (102, Fig. 4) of the transformer, wherein the transformer is coupled to the full bridge inverter (402) and the half bridge switching unit (construed from Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a convertor configured to convert a first DC power at an input side of the convertor to a second DC power at an output side of the converter, the convertor includes: a full bridge inverter connected to an input side of the transformer; and a switching unit connected to an output side of the transformer, wherein the transformer is coupled to the full bridge inverter and the half bridge switching unit for converting an input direct current (DC) waveform from a DC source to an output alternating current (AC) waveform for delivery to an AC grid (see para 0020).

Regarding Claims 19:
As applied to claim 18, Phadke and Rodriguez further teach that an inverter (1344, Rodriguez’s Fig. 4 and 13) connected to an output side of the half bridge switching unit (304, Rodriguez’s Fig. 4 and 13; para 0060), and configured to convert the second DC power to an AC power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837